Case 20-40226      Doc 15    Filed 02/27/20 Entered 02/27/20 04:56:47            Main Document
                                          Pg 1 of 2


                        UNITED STATES BANKRUPTCY COURT
                 EASTERN DISTRICT OF MISSOURIEASTERN DIVISION


       In re:                                )      Case No. 20-40226-399
       Keona Andrea Cobbs                    )
                                             )      Chapter 13
                                             )
       Debtor,                               )      Response to Trustee’s Objection
                                             )      to Confirmation of Plan
                                             )
                                             )

        RESPONSE TO TRUSTEE'S OBJECTION TO CONFIRMATION OF PLAN



       COMES NOW, Debtor, by and through Debtor’s undersigned Counsel, and respond to

Trustee’s Objection to Confirmation of plan which is as follows:

       Trustee objected to Confirmation of Plan on the ground that SOFA# 27 is incomplete.

       Debtor states that with 4 years prior to filing of bankruptcy she did not own any business

       or have any connection to any business. Debtor has already selected “no” as an answer

       for SOFA #27, filed on 01/16/2020. Debtor further states that she does not owe any

       business. She is a life insurance agent and just receives commission on sales.

WHEREFORE, Debtor prays that this honorable Court deny Trustee’s Objection to

Confirmation of Debtor’s Plan and confirms Debtor’s Chapter 13 Plan.


                                                           RESPECTFULLY SUBMITTED,
                                                            A&L Licker Law Firm, LLC
                                                            By:____/s/ Tobias Licker
                                                            Tobias Licker, MO #56778
                                                            1861 Sherman Dr.
                                                            St. Charles, MO 63303
                                                            (636) 916-5400
                                                            (fax) (636) 916-5402
                                                            email: Tobias@lickerlawfirm.com
Case 20-40226      Doc 15      Filed 02/27/20 Entered 02/27/20 04:56:47             Main Document
                                            Pg 2 of 2


                                  CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing document was filed electronically on
2/27/2020, with the United States Bankruptcy Court, and has been served on the parties in interest
via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice List.

I certify that a true and correct copy of the foregoing document was filed electronically with the
United States Bankruptcy Court, and has been served by Regular United States Mail Service, first
class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice List and
listed below on 2/27/2020.

                                                              _/s/ Saloni Mehta__________


Diana S. Daugherty
Chapter 13 Trustee
P.O. Box 430908
St. Louis, MO 63143

Office of the US Trustee
111 S Tenth St, Ste 6.353
St. Louis, MO 63102-1127
